DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Applications

The instant application is a broadening reissue of U.S. Patent No. 10,172,131 (hereinafter the ‘131 patent), granted on 1 January 2019. The ‘131 patent is the national stage entry of PCT/SE2013/050331, filed on 24 September 2015.

The ‘131 patent was issued with claims 1-34. In a preliminary amendment, claims 8, 25, 27, and 28 have been amended and claims 1-7, 12-24, and 29-34 have been cancelled. Claims 8-11 and 25-28 have been examined.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 December 2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: The matter being added in the amendment to the specification should be underlined in its entirety.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting and organizing information without significantly more. The claims recite mathematical concepts (determining a mapping scheme for mapping sets of enumerable elements associated with transmission bandwidths). This judicial exception is not integrated into a practical application because the generically recited computer elements (a “radio network node” and “wireless device” in claims 8-11, additionally a “processing circuit” in claims 25-28). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Illustrative claim 8 recites:
A method in a wireless device, said wireless device supporting a first transmission bandwidth associated with a first set of enumerable elements, for enabling access to a radio network node, the method comprising:
obtaining information about a carrier operated by the radio network node, wherein:
the carrier has a second transmission bandwidth associated with a second set of enumerable elements; and
the second transmission bandwidth is wider than the first transmission bandwidth; and
based on the information about the carrier, determining a mapping scheme for mapping the second set of enumerable elements, associated with the second transmission bandwidth, to the second set of enumerable elements associated with the first transmission bandwidth, wherein:
the mapping scheme is determined by adding an offset to an element number of an element associated with the first set of enumerable elements; and
the offset is determined as an integer difference based on the obtained information about a carrier.

Step 1: Are the claims directed to a process, machine, law of nature, or natural phenomenon?
Claims 8-11 are directed to a process; claims 25-28 are directed to a machine (i.e. a wireless device).

Step 2A: Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Claims 8-10 and 25-27 are directed to the determining on a mapping scheme, by obtaining information about a carrier; using that information to determine a mapping scheme based upon sets of elements associated with bandwidths, adding offsets, which are integer differences based upon that information, to element numbers. These claims are directed to mathematical concepts, i.e. mathematical relationships and calculations. The claims therefore recite the abstract idea of mapping scheme generation.
Claims 11 and 28 are further directed to the sending of a generic request for access, not related to the mapping scheme, but without any result. This is an action that is also abstract in nature.

Step 2B – Do the claims recited additional elements that integrate the judicial exception into a practical application?
The recited claims do not disclose any new or improved technologies. Claims 8-11 recite a method to be performed in a “wireless device” and the retrieval of information about a “carrier,” but no details regarding their structures are recited. As such, this is simply a generic computer platform upon which abstract calculations are being performed. The claim also recites a generic “radio network node,” but it is not used in the active performing of any of the steps of the method. Claims 25-28, over and above the terms in claims 8-11, recite a “processing circuit” for performing the calculations, but this is a generic computer component that does not add any meaningful limits to the invention.
These claims are therefore not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second set of enumerable elements associated with the first transmission bandwidth" in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim. For purposes of the prior art search is being presumed that this should read "the first set of enumerable elements associated with the first transmission bandwidth."
Claims 9-11 are dependent upon base claim 8 and incorporates all of the limitations of that claim, rendering them likewise indefinite.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992